By the Cotjet.—Fbeedmah, J.
I am of the opinion *488that upon the trial, the proceedings of which we are now asked to review, the plaintiff has cured the defect of proof for which upon the former appeal a new trial was ordered.
The defendant was domiciled in the state of Pennsylvania at the time of the entry of the judgment in the court of common pleas of Northampton county of said state, and was, therefore, bound personally by the judgment, provided it was entered in accordance with the laws of that state.
It has now been shown, by extrinsic evidence, that the judgment sued on, notwithstanding its apparently faulty form, is, under the laws of Pennsylvania, in every respect a valid, binding, personal and sufficient judgment of a court of general jurisdiction; that, during the period the note had to run, the judgment gave only a lien, but that on the maturity of the note it became absolute and enforceable by execution; and that, under the laws of Pennsylvania, it is customary and proper to enter such a judgment at' any time before the maturity of the note for the sake of the lien given, though it cannot be enforced by execution until after the „ maturity of the note.
The judgment appealed from should be affirmed with costs.
Sedgwick, Ch. J., concurred.